Citation Nr: 1502331	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an effective date prior to March 23, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial increased disability rating in excess of 30 percent for service-connected PTSD.

3. Entitlement to service connection for sleep apnea (also claimed as sleep disturbance), as due to an undiagnosed illness/environment exposure in the Gulf War, to also include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A videoconference hearing before the undersigned Veterans Law Judge was held in October 2014.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial increased disability rating in excess of 30 percent for service connected PTSD and entitlement to service connection for sleep apnea (also claimed as sleep disturbance), as due to an undiagnosed illness/environment exposure in the Gulf War, to also include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The RO decision of February 2003 denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. An application to reopen a previously denied claim of entitlement to service connection for PTSD was received by the RO on March 23, 2010. 

3. In October 2010, the RO established service connection for the Veteran's PTSD, evaluated as 30 percent disabling effective, March 23, 2010.


CONCLUSIONS OF LAW

1. The February 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. The criteria for the establishment of an effective date prior to May 13, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (q) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran contends, in substance, that his service-connected PTSD should have been service connected with an effective date earlier than the date the RO assigned.  Initially, it is noted that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA's notice obligations have been met.  Once service connection has been granted and an initial disability rating and effective date have been assigned, "the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); accord Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a service-connection claim has been substantiated, the claimant bears the burden of showing how a defect in VCAA notice prejudiced her with respect to the "downstream elements"-namely the assignment of an effective date and a disability rating).  Any defect in the notice is therefore nonprejudicial. 

In this case, because service connection was established by the RO in an October 2010 rating, the Veteran's claim has been "proven" and 5103(a) notice is "no longer required." Accordingly, the Board finds that VA satisfied its duties to notify the Veteran.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Additional VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  In addition, the Veteran has not stated he was in receipt of Social Security Administration (SSA) disability benefits that warranted obtaining additional records.  Furthermore, the Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In this case effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in this respect.

Furthermore, in October 2014 the Veteran testified at a Board hearing via videoconference over which a Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.     § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA). 

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155. 

The Veteran's service connection claim was originally denied in a February 2003 rating decision; the Veteran was notified of the denial and his appellate rights in a letter also dated February 2003.  He did not appeal the decision.  Therefore, the February 2003 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for a PTSD was received prior to the expiration of the appeal period stemming from the February 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

On March 23, 2010, the Veteran submitted a claim for service connection for PTSD.  In October 2010, the RO granted the Veteran's claim and assigned an effective date of March 23, 2010.  

At the October 2014 Board hearing, the Veteran argued that the effective date of the award for service connection for PTSD, should be earlier than March 23, 2010.  The Veteran argues that the prior February 2003 rating decision failed to consider the Veteran had combat experience and if coupled with his diagnosis of PTSD, he should have been granted service connection.   At the October 2014 Board hearing, it was specifically asserted that a claim of clear and unmistakable error in the February 2003 rating decision was not being raised.

The Board recognizes the Veteran's contention but there is no evidence within the claims file that indicates that subsequent to the February 2003 rating, the Veteran submitted a claim for entitlement to service connection for PTSD prior to March 23, 2010.  

Under the law, however, and as noted above, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R.  § 3.400(q)(1)(ii) (2014).  Therefore, the Veteran has been properly assigned an effective date of March 23, 2010, which represents the latter of these two dates.  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on March 23, 2010.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to May 13, 2010, for the establishment of service connection for PTSD is not warranted.



ORDER

Entitlement to an effective date earlier than March 23, 2010, for the grant of service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.  § 3.159(c) (2014). 

Entitlement to an initial increased disability rating in excess of 30 percent for service-connected PTSD.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is currently assigned a 30 percent disability evaluation for PTSD, effective March 23, 2010.

The Board acknowledges that the Veteran was afforded a VA PTSD examination, in September 2010, over four years ago.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Based on the Veteran's hearing testimony, the Veteran should be afforded an updated VA examination to determine the current severity of his service-connected PTSD.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Entitlement to service connection for sleep apnea (also claimed as sleep disturbance), as due to an undiagnosed illness/environment exposure in the Gulf War, to also include as secondary to service-connected PTSD

The Veteran testified at the October 2014 Board hearing that he was diagnosed with sleep apnea in 2001 and was told by a VA psychiatrist that there was a correlation between his sleep apnea and his PTSD. 

The Board finds the Veteran does have a diagnosis of sleep apnea, and while this diagnosis is noted throughout his psychiatric treatment record, it is unclear whether the sleep apnea is secondary to the Veteran's PTSD.  

As such, clarification of his current disability is necessary and the Board finds the Veteran should be afforded a new VA examination addressing this matter.

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the claims file, to the extent possible, schedule the Veteran for an appropriate examination for the purpose of determining the nature and severity of his PTSD.  The claims folder contents must be made available to the examiner in connection with the examination for review.  After examining the Veteran, the examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  A Global Assessment of Functioning score for the PTSD should be assigned, along with an explanation of the score as it relates to occupational and social functioning. 

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

A rationale for any opinion expressed must be provided.

3. Once all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for sleep apnea.  The examiner is requested to provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea:

a. Had its onset during active service or is related to any in-service disease, event, or injury; or 

b. Is proximately due to/the result of or aggravated by, any service-connected disability, namely PTSD.  The discussion of secondary aggravation should include consideration of the baseline level of sleep apnea before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of sleep apnea.

The entire claims file (i.e. the paper claims file and any electronic records) must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


